Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The amendments filed 11/22/2022 have overcome the previously presented objections to claims 1, 5, 7, 10, and 17, and the 35 USC 112b rejections of claims 4 and 11. 
Applicant's arguments filed 11/22/2022 with respect to the previously presented 35 USC 102a1 rejections over Denham and over Dreyfuss have been fully considered but they are not persuasive. With respect to claim 1, Applicant asserts that the amendment requiring that the claimed “one end” and the claimed “opposite end” of the shuttling loop are diametrically opposite distinguishes the claimed invention from the prior art of Dreyfuss and the prior art of Denham. The examiner respectfully disagrees. The “one end” and the “opposite end” of the shuttling loop of Dreyfuss identified by the examiner (see examiner-annotated fig. below; “one end” and “opposite end” are labelled as 2nd and 1st ends in figure) are diametrically opposite each other since every point on the “one end” has a diametrically opposite point on the other “opposite end”.  

    PNG
    media_image1.png
    486
    609
    media_image1.png
    Greyscale


The first end of the middle region is directly connected to the one end of the shuttling loop of Dreyfuss and the first one of the tail regions is directly connected to the diametrically opposite end of the shuttling loop of Dreyfuss. The claim does not require that the points at which the first end of the middle region and the first one of the tail regions directly connect to the one end and the diametrically opposite end of the shuttling loop, respectively, are diametrically opposite each other. Likewise, the loop of Denham can be divided into two diametrically opposite ends, wherein the first end of the middle region is directly connected to one end and the first one of the tail regions is directly connected to the diametrically opposite end. Therefore, the rejections are maintained.
Regarding claim 18, applicant argues that the shuttling loop of Denham identified by the examiner cannot be considered a “shuttling loop” (see annotated figure 5 of Denham in the rejections section below). Applicant asserts that the term “shuttling loop” is a term of art that those skilled in the art consistently define as a loop with shuttling capabilities. By this definition, any loop capable of being used to move (i.e., shuttle) another element from one location to another location can be considered a shuttling loop. The loop of Denham can be used to shuttle (i.e., move) another suture by threading that suture through the loop and then pulling on the loop to move the loop and the suture held by the loop. Applicant asserts that the identified loop of Denham does not move relative to the tubular member and therefore cannot function as a “shuttling loop”. However, it is unclear how this applies to any limitation in the claim. Applicant does not point out any limitation that requires that the shuttling loop moves relative to a tubular member and does not point out any structural limitations within the claim that the loop as identified by the examiner fails to meet. The claims are drawn to the apparatus, not its method of use. Because a user can thread a suture through the open spaced within the loop of Denham, tighten the loop around the suture, and then move the suture via moving the loop, it meets this recitation of intended use.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 7 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Dreyfuss (US 2013/0023928). Dreyfuss discloses a suture construct comprising a first suture with a passage extending therethrough and a second suture separable from the first suture, the second suture comprising a middle region configured to pass through the passage of the first suture to connect the first and second sutures together, two tail regions respectively located at opposite first and second ends of the middle region, and a shuttling loop that connects the first end of the middle region to a first one of the tail regions without the middle region or the first tail region extending through the shuttling loop, wherein the first end of the middle region is directly connected to one end of the shuttling loop and the first tail region is directly connected to a diametrically opposite end of the shuttling loop. See the examiner-annotated reproduction of fig. 1 below, noting that the claim requires that the two ends of the loop are diametrically opposite, but not the points at which the tail region and middle region join the diametrically opposite ends of the loop.

    PNG
    media_image2.png
    439
    708
    media_image2.png
    Greyscale



    PNG
    media_image1.png
    486
    609
    media_image1.png
    Greyscale

Regarding claim 2, the first suture forms a soft anchor since the suture is considered soft (as compared to a hard anchor whose shape cannot be easily manipulated) and is capable of anchoring the second suture to tissue (e.g., by tying the 1st suture, which is coupled to the 2nd suture, into tissue).
Regarding claim 3, the soft anchor is tubular, at least in the area of the splice where the second suture passes through the passage of the first suture. 
Regarding claim 7, no additional loops are formed on the second suture (unshaded suture in fig. 1) between the first suture and the shuttling loop and between the shuttling loop and an end of the first tail region opposite the middle region (noting that the claimed shuttling loop is the only loop formed on the second suture; the other loop is formed on the first suture).
Claim(s) 1-3, 5, 7-9, 18 and 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Denham et al. (US 2011/0264141). Denham discloses a suture construct comprising a first suture (312) with a passage extending therethrough, and a second suture (316) separable from the first suture (i.e., the sutures can be separated if the second suture is pulled out of the first suture), the second suture comprising a middle region (316 stretching between 336 and 338 in fig. 5) configured to pass through the passage of the first suture (312) to connect the first and second sutures together, two tail regions respectively located at opposite first and second ends of the middle region, and a shuttling loop (loop of suture 316 ending from 332 to 336) that connects the first end of the middle region to a first one of the tail regions without the middle region or the first tail region extending through the shuttling loop, wherein the first end of the middle region is directly connected to one end of the shuttling loop and the first tail region is directly connected to a diametrically opposite end of the shuttling loop. See the examiner-annotated reproduction of fig. 5 below, noting that the claim requires that the two ends (“one end” and “opposite end”) of the loop are diametrically opposite, but does not require that the points at which the middle region and the first one of the tail regions directly connect to the two ends are diametrically opposite each other. 
Regarding claim 18, the shuttling loop directly connects the first end (336) of the middle region to a first one of the tail regions (at 332). Regarding claims 8, 9, and 18, the suture construct comprises a third suture (318) separable from the first and second sutures (i.e., can be threaded back out of first suture 312), wherein the third suture is configured to pass through the passage of the first suture to connect the third sutures together (fig. 5). The limitation of the third suture being “threadable through the shuttling loop to move the third suture together with the shuttling loop” is a functional limitation. Because one of the free ends of the third suture can be threaded through the shuttling loop to move the third suture together with the shuttling loop (e.g., when loop is pulled, third suture threaded therethrough will also be pulled), it meets this recitation of intended use. 


    PNG
    media_image3.png
    494
    706
    media_image3.png
    Greyscale

Regarding claims 2, 3, and 20, the first suture (312) forms a soft anchor that is tubular and defines an inner cavity that forms the passage (see fig. 5). 
Regarding claim 5, Denham discloses a second shuttling loop (suture 316 between 338 and 342) that connects the second end of the middle region to a second one of the tail regions (suture 316 from 344 to free end of 370) without the middle region or the tail region extending through the second shuttling loop, wherein the second end of the middle region is directly connected to one end of the second shuttling loop (at 338) and the second tail region is directly connected to a diametrically opposite end of the shuttling loop (at 342).
Regarding claim 7, no additional loops are formed on the second suture (316) between the first suture and the shuttling loop (i.e. between 332, 336, only shuttling loops formed, no additional loops) and between the shuttling loop and an end of the first tail region opposite the middle region (see fig. 5).

Allowable Subject Matter
Claims 10-17 are allowed. 
Claims 4, 6, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN SONNETT HOLWERDA whose telephone number is (571)272-5576. The examiner can normally be reached M-F, 8-5, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





KSH 12/5/2022
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771